[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________            FILED
                                                   U.S. COURT OF APPEALS
                              No. 06-14804           ELEVENTH CIRCUIT
                                                      FEBRUARY 5, 2007
                          Non-Argument Calendar
                                                      THOMAS K. KAHN
                        ________________________
                                                           CLERK

                  D.C. Docket No. 05-01714-CV-GET-1

SNAPPING SHOALS ELECTRIC MEMBERSHIP CORPORATION,

                                           Plaintiff-Counter Defendant-
                                           Appellant,

                                 versus

RLI INSURANCE CORPORATION,

                                           Defendant-Third Party Plaintiff-
                                           Appellee,

                                 versus

CAYENTA CANADA CORPORATION,

                                           Defendant-Third Party Defendant-
                                           Counter Claimant,

AMANDA SIMS, et al.,

                                           Defendants.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (February 5, 2007)

Before DUBINA, CARNES, and COX, Circuit Judges.

PER CURIAM:

      Plaintiff Snapping Shoals Electric Membership Corporation (SSEMC) appeals

the district court’s grant of summary judgment to RLI Insurance Corporation (RLI).

RLI issued a performance bond guaranteeing Cayenta Canada, Inc.’s (“Cayenta”)

performance of a construction contract between SSEMC and Cayenta.

      We previously issued a jurisdictional question in this case. Having reviewed

the parties’ responses to that question, we conclude that we do have jurisdiction to

hear the appeal.

      After a thorough review of the briefs on the merits and the record on appeal,

we find no reversible error in the grant of summary judgment. By the plain language

of the bond, RLI’s obligations to SSEMC did not arise until SSEMC declared

Cayenta in default and “formally terminated [Cayenta’s] right to complete the

contract.” (R.1-5 at Ex. D, ¶ 3.2.) Furthermore, the terms of the bond incorporate the

terms of the construction contract (R.1-5 at Ex. D, ¶1), and the construction contract

                                          2
states, “[U]nder no circumstance shall the Bond remain in force later than May 30,

2003.” (R.1-5 at Ex. C.)

      There is no record evidence that SSEMC declared Cayenta in default of the

construction contract and terminated Cayenta’s right to complete the contract prior

to May 30, 2003. There is evidence to the contrary. Namely, on June 15, 2004,

SSEMC sent Cayenta and RLI a letter which stated, “[SSEMC] hereby gives notice

to [Cayenta] and Cayenta’s surety, RLI insurance Company . . . of Cayenta’s default

of its obligations . . . . [SSEMC] has allowed Cayenta more than 12 additional

months within which to cure its failure to deliver . . . .” (R.1-5 at Ex. E.)

      For the foregoing reasons, as a matter of law, RLI breached no obligation to

SSEMC. Summary judgment for RLI was appropriate.

      AFFIRMED.




                                           3